Earl Warren: Tommy E.L.Williams, petitioner, versus City of Oklahoma, et al.
Giles K. Ratcliffe: Mr. Justice -- Chief Justice may it please the Court. Yesterday afternoon, inquiry was made I believe by Justice White relative to the significance of some language in the trial court's order pertaining to the inability of the defendant or his counsel to prepare a transcript from memory. The reason for this is the courts in Oklahoma have set this as one of the prerequisites for furnishing a free case-made and we think that it's significant for the reason that by implication it indicate that for this requirement to have any relevance, it must mean that if the defendant or his counsel could prepare a transcript that the court would consider it. We'd like to further remind the Court that part of this record has already been transcribed. That three of the witnesses that petitioner maintains or material had -- their testimony has already been prepared in narrative form, that the only testimony needed were the three witnesses that testified in behalf of the city and the defendant and we believe that this could be prepared in narrative form and we think that the courts, that the appellate court below would consider it in that fashion.
Thurgood Marshall: Mr. Ratcliffe, as I read the opinion of the Court of Criminal Appeals, they didn't touch this at all.
Giles K. Ratcliffe: No sir, they did not.
Thurgood Marshall: Was it argued to them?
Giles K. Ratcliffe: I wasn't in that proceeding in that time and I don't know but it did not go to that.
Thurgood Marshall: Well, don't you think if there was a procedure in the Court of Criminal Appeals, would you suggest that they would have mentioned in their opinion?
Giles K. Ratcliffe: Well, I'd like to think that they did. They would have but if the question was not put to them I just don't know whether they would consider it or not.
Thurgood Marshall: They went on the merits and said that simply because this was an ordinance and not statute, you didn't get it, period.
Giles K. Ratcliffe: Yes. That in as much of this was a violation of municipal ordinance that there was no statutory authority for it --
Thurgood Marshall: And if it had been the statute and the man had been given 90 days, there would have been?
Giles K. Ratcliffe: The state law authorizes the furnishing of case-mades in those cases that are tried in the county and the District Courts.
Thurgood Marshall: So that's the only point that they decided.
Giles K. Ratcliffe: Yes. However, we can --
Thurgood Marshall: Do you support that?
Giles K. Ratcliffe: Sir?
Thurgood Marshall: Do you support that?
Giles K. Ratcliffe: Yes.
Thurgood Marshall: Why?
Giles K. Ratcliffe: Well, I believe that --
Thurgood Marshall: What's the magic difference between the violation of an ordinance -- well let me first ask, does he go to the same jail?
Giles K. Ratcliffe: No, sir.
Thurgood Marshall: He goes to a city jail?
Giles K. Ratcliffe: Yes, sir.
Thurgood Marshall: But he has served 90 days?
Giles K. Ratcliffe: Yes, sir.
Thurgood Marshall: And if he goes to the city jail and served 90 days and he's a pauper, no appeal?
Giles K. Ratcliffe: Well, --
Thurgood Marshall: If he's sentenced by a state statute, he goes to the state jail for 90 days, he gets a record?
Giles K. Ratcliffe: That's correct.
Thurgood Marshall: And you said that's alright?
Giles K. Ratcliffe: Well, I say that in this particular case, that there's been no need or necessity shown that he have a reporter's stenographic copy of the record, that this was a case that was tried in less than a day, that it was not particularly complicated case, that there were just four witnesses, that this testimony could have been prepared in narrative form and submitted to the court.
Thurgood Marshall: Well would the -- would you have answered that in the brief if they have prepared a narrative out of their mind, would you have answered it?
Giles K. Ratcliffe: Well, I think we've been given opportunity to approve it.
Thurgood Marshall: Well, I mean when the argument came up in the Court of Criminal Appeals, would you have had the transcript to work on?
Giles K. Ratcliffe: If we have ordered one, yes.
Thurgood Marshall: But the other side wouldn't?
Giles K. Ratcliffe: Well, no.
Thurgood Marshall: And you don't see anything wrong with that?
Giles K. Ratcliffe: Well, I don't know why there would be any necessity for us to have a transcript if we could stipulate and agree and approve on the narrative form statement of the issues. And as I say, I can't cite you any cases where Oklahoma has held that they would consider it this way but by implication, I think that it's there, that it could be. Thank you, sir.
Earl Warren: Very well.